DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, Jr. (US 2013/0075593).
	With respect to claim 1,
	Figures 7A and 10 of Williams, Jr. discloses a circuit comprising a first MOS device (704) and a bias controller (708), wherein: 

the bias controller is configured to be operable to control voltages at one or more terminals of the first MOS device to apply a pre-bias to the first MOS device during an instance of the second circuit state, wherein the pre-bias is 10applied to set an occupancy state of charge carriers traps within the first MOS device to limit noise from the first MOS device during subsequent operation in the first circuit state (Paragraphs 25,54 and 60); and 
the bias controller is configured so that at least one parameter of the pre-bias is selectively variable in use based on one or more operating conditions (Paragraphs 25 and 67).  
With respect to claim 2,
Williams, Jr. further teaches wherein said one or more operating conditions comprise an operating condition that affects dynamics of charge carrier trapping by the charge carrier traps within the first MOS device (Paragraphs 26 and 67).  
With respect to claim 3,
Williams, Jr. further teaches 20wherein one of said one or more operating conditions comprises temperature and the bias controller is configured to receive an indication of temperature from a temperature sensor (Paragraphs 26 and 67).  
With respect to claim 4,
Williams, Jr. further teaches wherein one of said one or more operating conditions 25comprises an indication of monitored noise (Paragraphs 26 and 67).  
claim 7,
Williams, Jr. further teaches wherein one of said one or more operating conditions comprises an operating mode for a system comprising the circuit (Paragraph 30).  
With respect to claim 8,
Williams, Jr. further teaches wherein the system is operable in a plurality of different modes and where the different modes have different requirements for at least one of: noise performance or signal quality; power consumption; and operating rate (Paragraphs 30 and 68).  
With respect to claim 9,
Williams, Jr. further teaches wherein the bias controller is configured to control a magnitude of a bias voltage applied to the first MOS device as a parameter of the pre-bias (Paragraphs 67-68).  
With respect to claim 10,
Williams, Jr. further teaches wherein the bias controller is configured to control a 15duration of a bias voltage applied to the first MOS device as a parameter of the pre-bias (Paragraphs 67-68).  
With respect to claim 11,
Williams, Jr. further teaches wherein the bias controller is configured to control a duration between consecutive applications of the pre-bias to the first MOS device 20as a parameter of the pre-bias (Paragraphs 67-68).    
With respect to claim 12,

With respect to claim 13,
Williams, Jr. further teaches wherein said first signal is an analogue signal (see Figure 7B).  
With respect to claim 14,
Williams, Jr. further teaches wherein the circuit is configured to operate in a sequence of states including at least one instance of the second circuit state whether or not a 30pre-bias is applied during an instance of the second circuit state (Paragraph 54).  
With respect to claim 15,
Williams, Jr. further teaches wherein the bias controller is configured to be operable to control voltages at one or more terminals of at least one additional MOS device to apply a pre-bias to said at least one additional MOS device (see Figure 7A).  
With respect to claim 16,
Williams, Jr. further teaches 5wherein the bias controller comprise a processor configured to receive an indication of the at least one operating condition and to determine the at least one parameter of the pre-bias to be applied (Paragraphs 26-27, 68).  
With respect to claim 17,
Williams, Jr. further teaches wherein the bias controller comprise a voltage controller 10for controlling at least one voltage applied to a terminal of the first MOS device based on the determined at least one parameter (Paragraph 54).  
claim 18,
Williams, Jr. further teaches wherein the circuit is one of: a sensor circuit; a digital-to- analogue converter circuit, an analogue-to-digital converter circuit; and an 15analogue memory cell circuit (Paragraph 54 – where 700 is an APS pixel circuit).  
With respect to claim 19,
	Figure 7A of Williams, Jr. discloses a circuit comprising a first MOS (704) device and a bias controller (708), wherein: 
the bias controller (708) is configured to be operable to control voltages at one or more terminals of the first MOS device (see Figure 7A) to apply a pre-bias to the first MOS 20device, wherein the pre-bias is applied to set an occupancy state of charge carriers traps within the first MOS device to limit noise from the first MOS device during subsequent operation (Paragraphs 25 and 54); and 
the bias controller is configured so that at least one parameter of the pre-bias is selectively variable in use based on one or more operating conditions (Paragraph 26).
With respect to claim 20,
	Figure 7A of Williams, Jr. discloses a bias controller (708) for controlling bias voltages applied to a first MOS device (704) of a circuit, the bias controller being operable to apply a pre-bias to the first MOS device so as to set a defined occupation state for charge carrier traps within the first MOS device, wherein the bias controller is responsive to one or more 30operating conditions to dynamically adjust the pre-bias applied (Paragraphs 25, 26 and 54).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844